                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  WILLIE F. STEPHENS,                               Case No. 19-cv-00835-VC (PR)
                 Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
          v.                                        PREJUDICE
  SONOMA VALLEY HOSPITAL,
                 Defendant.



       This is a pro se civil rights action filed by Willie F. Stephens, an inmate at San Quentin

State Prison. On June 13, 2019, the court reviewed the complaint and found that the allegations

appeared to give rise to a cognizable state law claim of negligence, but they did not state a

cognizable federal claim. See ECF No. 4. Because a federal court may only address claims

alleging a violation of a right secured by the Constitution or laws of the United States, see 42

U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988), the court dismissed the complaint with

leave to amend for Stephens to file an amended complaint curing the noted deficiencies. Id.

       On July 22, 2019, the court granted Stephens’ motion for an extension of time to file an

amended complaint. ECF No. 6. The amended complaint was due on August 19, 2019. This
date has past and Stephens has not filed an amended complaint.

       Accordingly, this complaint is dismissed without prejudice to filing in state court, if

Stephens wishes to do so.

       The Clerk shall issue a separate judgment and close the file.

       IT IS SO ORDERED.

Dated: October 3,2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
